FILED
                             NOT FOR PUBLICATION                            JUL 09 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ISAURO FRANCISCO RAMIREZ-                        No. 08-70092
BRAVO,
                                                 Agency No. A070-677-376
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Isauro Francisco Ramirez-Bravo, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his applications for

cancellation of removal, asylum and withholding of removal, as well as denying

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his request for a continuance. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a request for a continuance, Nakamoto

v. Ashcroft, 363 F.3d 874, 883 n.6 (9th Cir. 2004), and we review for substantial

evidence the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s conclusion that Ramirez-Bravo

failed to demonstrate eligibility for asylum, where he testified to suffering no harm

in the past and he admitted to having no fear of returning to Guatemala. See

Ratnam v. INS, 154 F.3d 990, 994 (9th Cir. 1998) (“Either past persecution or a

well-founded fear of future persecution provides eligibility for a discretionary

grant of asylum.”). Because Ramirez-Bravo failed to satisfy the lower standard of

proof for asylum, he necessarily failed to demonstrate eligibility for withholding of

removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      The agency did not abuse its discretion by denying Ramirez-Bravo’s request

for a continuance, where the need for a continuance was based largely on his own

unreasonable conduct. See Baires v. INS, 856 F.2d 89, 92-93 (9th Cir. 1988).




                                          2                                    08-70092
         We lack jurisdiction to review the agency’s denial of cancellation of removal

on hardship grounds. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            3                                  08-70092